DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-11 are pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 6 December 2019. It is noted, however, that applicant has not filed a certified copy of the KR  10-2019-0161360 application as required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: 
On p. 16, at line 16, “unit 150, 250, or 360” appears to be a typographical error for “unit 150, 250, or 350.”
On p. 18, at lines 9-10, “discharges . . . to a water gas shift reaction” appears to be a misstatement of “discharges . . . from a water gas shift reaction.” See also p. 19, lines 13-14 and p. 20, lines 16-17.
Appropriate correction is required.

Claim Objections
Claims 1, 5, 7-8, and 10 are objected to because of the following informalities:
Claim 1: In lines 1-2 (referencing the line markers in the left margin), “integrated with the water gas shift reaction process” appears to be a misstatement of “integrated with a water gas shift an adsorption process and a desorption process are alternately performed” since the forward slash means “or,” but the claim requires both adsorption and desorption processes. Applicant is respectfully advised that reciting the processes separately increases clarity. In line 21, “an adsorption process” appears to be a misstatement of “the adsorption process” since the adsorption process is previously recited (line 11). Likewise, in line 24, “a desorption process” appears to be a misstatement of “the desorption process” because of line 11.
Claim 5: Since the refrigerant eliminates heat (claim 1, “wherein”), thus raising its temperature, Applicant is respectfully advised to amend the claim to “a temperature of the supplied refrigerant” to reflect the point at which the claimed temperature is recited to occur by the specification (p. 17, lines 10-11).
Claim 7: In line 3 of part “c,” Applicant is respectfully advised to amend “adsorption/desorption processes” to “an adsorption process and a desorption process” as in claim 1, for the reasons stated above. In the “wherein” clause (last 7 lines), Applicant is respectfully advised to amend “(c) step,” “(a) step,” and “(d) step” as “step (c),” etc. to improve grammar. In line 4 of the “wherein” clause, “a desorption process” appears to be a misstatement of “the desorption process” since the desorption process is recited in line 3 of step “c.” In line 7 of the “wherein” clause, “an adsorption process” appears to be a misstatement of “the adsorption process” since the adsorption process is recited in line 3 of step “c.” In the “wherein” clause, each recitation of “at least one adsorption column” appears to be a misstatement of “the at least one adsorption column” since the at least one adsorption column is previously recited in step “c.” In the “wherein” clause, Applicant is respectfully advised to amend “to pass through a heat medium path for heat exchange formed in at least one adsorption column during a desorption process of the PSA unit” to “to pass through a heat medium path for heat exchange during a desorption process of the PSA unit”; and to amend “to pass through the heat medium path for heat exchange formed in at least one adsorption column during an adsorption process” to “to pass through the heat medium path for heat exchange during an adsorption process” to present related concepts together, thereby improving readability.
Claim 8: As in claim 7, Applicant is respectfully advised to amend the phrase “(c) step” to “step (c).”
Claim 10: Since the refrigerant eliminates heat (claim 7, “wherein”), thus raising its temperature, Applicant is respectfully advised to amend the claim to “a temperature of the supplied refrigerant” to reflect the point at which the claimed temperature is recited to occur by the specification (p. 17, lines 10-11)
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

(1) “the heat exchange” in line 20 lacks sufficient antecedent basis, noting that “a heat medium path for heat exchange” (lines 17-18) is interpreted collectively as a name for a path that does not reference a particular heat exchange process; and 
(2) it is unclear if “the heat exchange” of line 23 is intended to reference “the heat exchange” of lines 17-18, noting that the heat exchanges are recited to perform different functions, and therefore may be interpreted as different heat exchanges.
In addition, lines 15-16 recite, “a refrigerant supply unit supplying a refrigerant to the condenser and/or the PSA unit,” so that the two conditions may be alternatives. However, the “wherein” clause recites “the PSA unit comprises a heat medium path . . . the refrigerant from the refrigerant supply unit passes through the heat medium path,” so that supplying a refrigerant to the PSA unit appears to be required. Therefore, it is unclear how the case in which the alternative of not supplying a refrigerant to the PSA unit can be implemented while satisfying the “wherein” clause of the claim. For the purposes of examination only, “and/or” will be interpreted as “and.”
Claims 2-6 are rejected because of their dependence from claim 1, noting that claims 2 and 3 recite “the heat exchange” where claim 1 appears to recite two heat exchanges.
Claim 2: In the fifth line of the claim, “the adsorption column that is in the adsorption process” is recited. This limitation is indefinite because (1) it does not acknowledge the antecedent of “at least one adsorption column” (claim 1), and (2) it is unclear if the claim requires two columns, as the quoted text 
Claim 3: The claim recites, “a finned tube type or in a shell and tube type.” The addition of the word "type" to an otherwise definite expression extends the scope of the expression, rendering it indefinite. See 2173.05(b)(III)(E).
Claim 8: In line 3, the claim recites, “the heat exchange of the PSA unit at (c) step” in line 3. There is insufficient antecedent basis for this limitation of the claim, noting that (1) claim 7 does not explicitly recite a claim element of “a heat exchange” (“a heat medium path for heat exchange” is collectively interpreted as a noun phrase), and (2) the alternating “provides desorption heat” and “eliminates adsorption heat” limitations of claim 7 appear to be two different heat exchanges. For the purposes of examination only, claim 8 will be interpreted as “the reaction effluent passing through the heat medium path for the providing of desorption heat.” In the fifth line of the claim, “the adsorption column that is in the adsorption process” is recited. This limitation is indefinite because (1) it does not acknowledge the antecedent of “at least one adsorption column” (claim 7), and (2) it is unclear if the claim requires two columns, as the quoted text appears to suggest a particular column that is in the adsorption process. For the purposes of examination only, and in view of the figures and the specification (p. 17, lines 23-25), the claim will be interpreted as requiring at least 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-11. The concept of a PSA separation-purification system integrated with the water gas shift reaction process comprising: a water gas shift reaction unit performing a water gas shift reaction of carbon-monoxide containing gas with steam to discharge a reaction effluent; a condenser separating and eliminating moisture contained in the reaction effluent; a PSA unit having at least one adsorption column in which adsorption/desorption processes are alternately performed to separate the reaction effluent from which the moisture has been eliminated into hydrogen and carbon dioxide, thus purifying the reaction effluent through a PSA method; and a refrigerant supply unit supplying a refrigerant to the condenser and/or the PSA unit, wherein the PSA unit comprises a heat medium path for heat exchange in the at least one adsorption column, so that the refrigerant from the refrigerant supply unit passes through the heat medium path for the heat exchange to eliminate adsorption heat of the PSA unit in an adsorption process of the PSA unit, and the reaction effluent of the water gas shift reaction unit passes through the heat medium path for the heat exchange to provide desorption heat to the PSA unit in a desorption process (claim 1) is considered to define patentable subject matter over the prior art.
provides desorption heat to the PSA unit by causing the reaction effluent of step (a) to pass through a heat medium path for heat exchange formed in at least one adsorption column during a desorption process of the PSA unit, and eliminates adsorption heat of the PSA unit by causing the refrigerant of step (d) to pass through the heat medium path for heat exchange formed in at least one adsorption column during an adsorption process (claim 7) is considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be Hershkowitz et al. (US 2008/0314245 A1), which discloses thermal wave process that combines with a pressure swing process ([0100]) in which a synthesis gas that has been subjected to a water-gas shift reaction is separated ([0072], last four lines), and wherein cooling fluid from a refrigeration cycle ([0073]) is used to cool a contactor or adsorber during adsorption ([0047], [0050]) while another contactor is heated during regeneration ([0050]), the regeneration or desorption following the adsorption (claim 1) (i.e., a water gas shift reaction step; a PSA step and a PSA unit where adsorption/desorption processes are alternately performed; a refrigerant supply step of supplying a refrigerant to the PSA unit; eliminating adsorption heat with the refrigerant). The providing prima facie obvious in view of Gittleman et al. (US 7,276,095 B2), which discloses a heat exchanger 56 that acts as a condenser to condense water (Fig. 2; col. 5, lines 37-44) in a reformate gas flow from a water-gas shift reactor 48 (col. 5, lines 1-3, 30), the heat exchanger being upstream of a PSA device 12 (col. 4, lines 26-28; col. 5, line 23). Hershkowitz teaches that waste process heat can be used to regenerate a contactor ([0083]). However, neither Hershkowitz nor Gittleman suggest providing desorption heat to a PSA device by passing a reaction effluent of a water-gas shift reactor through a heat medium path for heat exchange with the PSA device.
Halder et al. (US 2013/0047842 A1) discloses a device (Fig. 3) with sorbent surfaces that may adsorb a target gas from a water gas shift mixture ([0034]), wherein discrete channels are provided heat is liberated or absorbed by the exothermic and endothermic processes ([0033]) of adsorption and desorption, respectively ([0005]). However, Halder also does not suggest the providing of desorption heat by passing a reaction effluent of a water-gas shift reactor to pass through a heat medium path a PSA device.
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion that would have led the skilled practitioner to arrive at the claimed configuration.
Claims 1-6 and 8 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772